Citation Nr: 1010150	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-15 681	)	DATE
	)
	)


INTERLOCUTORY ORDER

This case is before the Board of Veterans' Appeals (Board) 
on a motion to review a final decision by the Board dated on 
April 26, 2005, to determine whether the decision involved 
clear and unmistakable error (CUE).  The moving party has 
filed an ancillary motion under the provisions of 38 C.F.R. 
§ 20.1405(c) (2009) requesting a hearing to advance argument 
on the main motion.

Under Rule of Practice 1405(c), such a hearing will not be 
granted without good cause.  The Board has determined that 
good cause has been shown in this case.  

In this regard, the Board notes that the April 2005 Board 
decision denied an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD) for the period from 
February 25, 1982, to August 23, 1998.  During the course of 
the claim, the Veteran's representative has also raised the 
issue of whether there was CUE in January 1982 rating 
decision.  However, the Board notes that a rating decision 
was not issued in January 1982.  The Veteran has also raised 
others issues, including whether there was CUE in the July 
1999 rating decision that granted service connection for 
PTSD and entitlement to an earlier effective date, but the 
Board does not currently have jurisdiction to consider such 
claims.  Nevertheless, given the numerous claims and 
argument, a hearing may provide the opportunity for 
clarification of the allegations concerning the motion to 
revise the April 2005 Board decision based on CUE.  

Moreover, the Veteran's representative noted that the claims 
file had been at the Board since April 2008 and that the 
Veteran had not elected to have a hearing prior to retaining 
his attorney in July 2008.  As such, it appears that the 
representative has not had the opportunity to review the 
claims file in its entirety and present argument based on 
such a review.  

The motion for a hearing is granted.  This hearing is for 
the receipt of argument on the CUE motion.  No testimony or 
other evidence will be admitted in connection with this 
hearing.  38 C.F.R. § 20.1405(c).  The moving party will be 
notified separately of the date and time of the hearing.  




                       
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This is a preliminary order and 
does not constitute a final decision of the Board on the 
merits of your motion for review of one or more decisions of 
the Board for clear and unmistakable error.


